CASANUEVA, Judge.
Kathleen Truxell, by and through Nancy Bachor as personal representative, appeals an order granting Manor Care’s motion to compel arbitration. On the two issues raised in the initial brief, we affirm without comment. However, in light of the supreme court’s recent holdings in Shotts v. OP Winter Haven, Inc., 86 So.3d 456 (Fla.2011), and Gessa v. Manor Care of Florida, Inc., 86 So.3d 484 (Fla.2011), we remand to the trial court for further consideration.
Affirmed; remanded for further consideration.
SILBERMAN, C.J., and DAVIS, J., Concur.